Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 26, 2017

The Court of Appeals hereby passes the following order:

A17A0876. TRAVIS JOHNSON v. THE STATE.

      In 2010, Travis Johnson pled guilty to armed robbery, robbery, and possession
of a firearm during the commission of a crime. The trial court imposed a 20-year
sentence on the conviction for armed robbery, a consecutive 20-year sentence on the
conviction for robbery, and a consecutive 5-year sentence on the conviction for
possession of a firearm during the commission of a crime. Several years later,
Johnson filed a motion to correct a void sentence, which the trial court denied on July
18, 2016. Johnson appealed from that order, but we dismissed his appeal because it
was untimely and did not raise a valid void-sentence claim. Johnson v. State, Case
No. A17A0279 (dismissed October 4, 2016).
      In September 2016, Johnson filed another motion to vacate or correct a void
sentence, which the trial court denied on October 18, 2016. He appealed that decision,
and we again dismissed his appeal because he failed to raise a valid void sentence
claim. Johnson v. State, Case No. A17A0601 (dismissed November 30, 2016). Before
us now is yet another direct appeal from the trial court’s October 18, 2016 order. We
lack jurisdiction for two reasons.
      First, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Johnson’s November
21, 2016 notice of appeal was filed 34 days after the trial court’s October 18, 2016
order, his appeal is untimely.
      Second, as we stated in our order dismissing Case No. A17A0601, Johnson’s
motion to vacate or correct a void sentence did not raise a valid void sentence claim.
“It is axiomatic that the same issue cannot be relitigated ad infinitum. The same is
true of appeals of the same issue on the same grounds.” Echols v. State, 243 Ga. App.
775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2)
(559 SE2d 528) (2002). Our ruling in the prior case acts as res judicata. See Hook v.
Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Thus, Johnson is
estopped from seeking further judicial review on the validity of his sentence. See id.;
see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011) (law of the case
rules bar successive void sentence appeals). Accordingly, this appeal is hereby
DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.